Citation Nr: 9902681	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Basic eligibility for death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 10, 1975, to 
April 6, 1977.  He died in July 1979.  In July 1979, the 
appellant submitted a claim for Department of Veterans 
Affairs (VA) death pension benefits.  The claim was denied by 
the VA Regional Office, Sioux Fall, South Dakota, in October 
1979 on the basis that the deceased veteran's military 
service did not meet the legal requirements for entitlement 
to death pension.  In October 1996, the appellant again 
submitted a claim for VA death pension benefits.  The claim 
was again denied by the regional office in January 1997 on 
the basis that the veteran did not have qualifying military 
service.  The appellant appealed from that decision.  In 
August 1998, the appellant testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The case is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The veteran served on active duty from June 10, 1975, to 
April 6, 1977.  He was born in August 1957.

3.  The veteran died in July 1979.  

4.  The appellant's claims for VA death pension benefits were 
denied by the regional office in 1979 and again in 1996 on 
the basis that the veteran did not have the requisite 
qualifying military service.  


CONCLUSION OF LAW

Since the veteran had no active wartime service, the 
appellant has no basic eligible for VA death pension 
benefits.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 1991); 
38 C.F.R. §§ 3.2, 3.3 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran had active military 
service from June 10, 1975, to April 6, 1977.  He was born in 
August 1957.  He died in July 1979.

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirement 
described in 38 U.S.C.A. § 1521 or who, at the time of death, 
was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability, pension at 
a prescribed rate.  38 U.S.C.A. § 1541(a).  A veteran meets 
the service requirements of this section if the veteran 
served in the active military, naval or air service (1) for 
ninety (90) days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety (90) consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
ninety (90) days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j).  

The Vietnam Era began August 5, 1964, and ended May 7, 1975.  
38 C.F.R. § 3.2.  

As indicated previously, the record reflects that the veteran 
served on active duty from June 1975 to April 1977.  That 
period of service was subsequent to the Vietnam Era.  Thus, 
the veteran's service was entirely during peacetime.  Since 
he had no wartime service, his active military service does 
not confer basic eligibility for VA death pension benefits to 
the appellant.  

The appellant has maintained that the appellant actually 
entered military service when he was 16 years of age and 
would, therefore, have served during 1973 and 1974 instead of 
1975 to 1977.  However, she has provided no independent, 
objective evidence in support of that assertion.  The 
veteran's DD Form 214 reflecting his active service from June 
1975 to April 1977 indicates that there was no prior active 
service.  Further, in an application for VA educational 
benefits dated in April 1976, the veteran indicated that he 
had entered active duty in June 1975.  His application also 
shows that he received a high school equivalency diploma on 
May 26, 1975, shortly before he entered active military 
service.  In a July 1979 application for United States flag 
for burial purposes, the veteran's date of enlistment is 
shown as June 10, 1975, and, on the appellant's July 1979 
application for VA death pension, she indicated that the 
veteran's active service had begun in June 1975.  
Accordingly, under the circumstances, the evidence is 
considered insufficient to establish that the veteran had any 
active military service prior to June 1975.  It has not been 
shown that the veteran was receiving or entitled to receive 
compensation for a service-connected disability.  In the 
absence of any wartime service for the veteran, there is no 
basis which would permit allowance of the benefits sought on 
appeal.  The claim has no legal merit.  Although the 
appellant has indicated that she and the veteran's son are 
experiencing financial hardship, any such hardship, while 
unfortunate, would not be determinative of the matter under 
consideration.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the appellant at 
the August 1998 hearing on appeal; however, the evidence is 
clear and there is no doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Basic eligibility for VA death pension benefits is not 
established.  The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
